Citation Nr: 0525689	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-25 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to VA educational assistance benefits under 
Chapter 30 of the United States Code for a program of study 
from July 29, 2002, to September 13, 2002.  





ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel







INTRODUCTION

The veteran had active military service from July 1997 to 
July 2001.  He was later called to active duty on January 24, 
2003, as part of a mobilization for Operation Enduring 
Freedom.  The ending date of this duty period is not shown in 
the record.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's application for VA 
educational assistance benefits under Chapter 30 of Title 38 
of the United States Code for a program of study from July 
29, 2002, to September 13, 2002.  


FINDINGS OF FACT

1.  The veteran pursued a program of study at the Arizona 
Correctional Officer Training Academy from July 29, 2002, to 
September 13, 2002.  

2.  The veteran filed an application for VA educational 
assistance benefits under Chapter 30 of Title 38 of the 
United States Code for such program of study on February 2, 
2004.  

3.  The veteran did not file a request for extension of the 
time limit for filing his application for educational 
assistance benefits before or concurrently with his February 
2, 2004, claim.  


CONCLUSION OF LAW

The criteria for an award of educational assistance benefits 
under Chapter 30 of Title 38 of the United States Code for a 
program of study from July 29, 2002, to September 13, 2002, 
are not met.  38 U.S.C.A. § 3011(a) (West 2002); 38 C.F.R. 
§§ 21.1029(a); 21.7131(a) (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The matter on appeal to the Board is legal in nature as its 
outcome is determined by the application of the law and 
regulations rather than by the weighing and evaluation of 
evidence.  Given the nature of the issue, procurement of 
additional evidence would not strengthen the veteran's claim.  
The VCAA does not affect matters on appeal when the question 
is limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2002); see also Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law).  Consequently, 
no further procedural or substantive action pursuant to the 
VCAA is required.  


Applicable law and regulations

When an eligible veteran or service member enters or reenters 
into training (including a reentrance following a change of 
program or educational institution), the commencing date of 
his or her award of educational assistance under chapter 30 
will be determined as follows:  

(1)  If the award is the first award of 
educational assistance for the program of 
education the veteran or service member is 
pursuing, the commencing date of the award 
of educational assistance is the latest 
of:  

(i) the date the educational 
institution certifies under 
paragraph (b) or (c) of this 
section; (ii) one year before 
the date of claim as determined 
by 38 C.F.R. § 21.1029(b) 
(2004); (iii) the effective date 
of the approval of the course; 
(iv) one year before the date VA 
receives approval notice for the 
course; or (v) November 1, 2000, 
if applicable under 38 C.F.R. § 
21.7131(p) (2004) (pertaining to 
situations where certain 
veterans would previously have 
been prevented from establishing 
eligibility for educational 
benefits, as the result of VA 
regulations no longer in 
effect).

(2) If the award is the second or 
subsequent award of educational assistance 
for the program of education the veteran 
or service member is pursuing, the 
effective date of the award of educational 
assistance is the later of -

(i) the date the educational 
institution certifies under 38 
C.F.R. § 21.7131 (b) or (c) 
(pertaining to enrollment 
certification by an educational 
institution); or (ii) the 
effective date of the approval 
of the course, or one year 
before the date VA receives the 
approval notice, whichever is 
later.

See 38 C.F.R. § 21.7131(a) (2004).  

For purposes of determining the commencing date of an award 
of that educational assistance, the "date of claim" is the 
date on which a valid claim or application for educational 
assistance was filed with VA.  38 C.F.R. § 21.1029(b) (2004).  

VA failure to furnish a claimant or potential claimant any 
form or information concerning the right to file a claim or 
to furnish notice of the time limit for the filing of a claim 
for educational assistance will not extend the time periods 
allowed for these actions.  38 C.F.R. § 21.1032(a) (2004).  

VA may extend for good cause a time limit within which a 
claimant or beneficiary is required to act to perfect a claim 
or challenge an adverse VA decision.  VA may grant an 
extension only when the following conditions are met:  (1) 
When a claimant or beneficiary requests an extension after 
expiration of a time limit, he or she must take the required 
action [in this case, the filing if a claim for education 
benefits] concurrently or before the filing of that request; 
and (2) the claimant or beneficiary must show good cause as 
to why he or she could not take the required action during 
the original time period and could not have taken the 
required action sooner.  38 C.F.R. § 21.1032(e) (2004).  


Factual Background

The material facts in this case are not in dispute.  A VA 
Form 22-1990, Application for VA Education Benefits, was 
received on February 2, 2004, wherein the veteran requested 
educational assistance under the Montgomery GI Bill - Active 
Duty Educational Assistance Program (Chapter 30, Title 38 
U.S.C.) and the Montgomery GI Bill - Selected Reserve 
Educational Assistance Program (Chapter 1606, Title 10 
U.S.C.) for a program of study at the Arizona Correctional 
Officer Training Program during the period from July 29, 
2002, to September 13, 2002.  

Enclosed with the application was a copy of a letter from an 
official of the Arizona Department of Corrections advising 
that the Arizona Correctional Officer Training Academy had 
been approved, retroactively to September 1, 2002, for VA 
benefit programs.  The notice explained the procedure for 
applying for benefits and stated that the completed 
application must be received by February 16, 2004.  

The veteran was notified by letter shortly thereafter that 
benefits under Chapter 1606 were denied because he did not 
have a 6-year contract for Reserve service but that his claim 
under Chapter 30 was being processed.  

A VA Form 22-1999, Enrollment Certificate, was received from 
the Arizona Correctional Officer Training Academy on February 
11, 2004, showing that the veteran had been enrolled in a 
program of study during the period from July 29, 2002, to 
September 13, 2002.  

The veteran was notified by letter in February 2004 that his 
claim for education benefits was denied because VA 
regulations precluded payment for training that took place 
more than one year before the claim.  

In his notice of disagreement and substantive appeal, the 
veteran contended that the education/training/human resources 
department where he works was late in telling veterans that 
they were eligible to receive benefits for attending the 
training academy required for his job.  He also maintained 
that being activated by the Reserves in January 2003 and 
being deployed in support of Operation Enduring Freedom also 
prevented him from filing his claim and meeting the 1-year 
filing limit.  He argued that these circumstances constituted 
good cause for not filing a claim with the time required.  


Analysis


Since the veteran had already completed the course of study 
for which he filed a VA claim in February 2002, an allowance 
of benefits for that program would require a retroactive 
award.  However, under 38 C.F.R. § 21.7131(a)(1), a 
retroactive award of Chapter 30 benefits is available only 
for enrollment in courses up to 12 months before the date of 
claim.  The period of enrollment at issue here, extending 
from July 29, 2002, to September 13, 2002, does not qualify 
for a retroactive award of Chapter 30 educational assistance 
benefits because it was completed more than one year before 
the veteran's February 2004 claim.  

The record does not contain any earlier document submitted by 
the veteran that could be construed as an informal claim for 
educational assistance benefits for this period of enrollment 
so as to support a retroactive award.  The veteran does not 
dispute that his application for benefits was untimely filed.  
There is no VA statutory or regulatory provision that 
provides an exception to the applicable filing requirements.  

By noting that his employer was tardy in providing notice of 
his potential entitlement to VA benefits the veteran is in 
essence arguing that he was unaware that he could have 
applied for these benefits at an earlier time.  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
however, that alleged ignorance cannot be used as an excuse 
for failure to satisfy the requirements of the law.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also 
Velez v. West, 11 Vet. App. 148, 156-57 (1998).  In Morris, 
the Court observed that the United States Supreme Court 
recognized that persons dealing with the United States 
government were charged with knowledge of federal statutes 
and lawfully promulgated agency regulations, regardless of 
their lack of actual knowledge or hardship resulting from 
innocent ignorance.  Morris at 265.  The Court in Morris 
concluded that even though a veteran may have been ignorant 
of a particular VA regulation, he was necessarily charged 
with knowledge of it.  

The veteran also argues that his deployment to active duty in 
January 2003 constituted "good cause" for his failure to 
file a timely claim for educational assistance.  The Board is 
inclined to agree that his activation would provide a basis 
for suspension of a filing deadline within the meaning of 
38 C.F.R. § 21.1032(e) (2004) if that regulation were 
applicable to the present case.  However, the regulation 
applies only to the perfection of an existing claim (such as 
where a timely claim had been filed but further information 
was needed to complete the claim) or to challenging a prior 
adverse decision.  There is nothing in the regulation that 
permits the suspension or extension of the deadline for 
filing the claim itself, regardless of whether good cause is 
shown.  

The Board must adjudicate the veteran's appeal in accordance 
with the applicable law and regulations, which in this case 
provide no authority for an award of benefits under the 
circumstances presented.  The regulatory criteria governing 
commencement dates of awards of Chapter 30 educational 
assistance benefits are clear and specific, and pursuant to 
those criteria, there is no basis upon which to grant Chapter 
30 benefits for the veteran's period of study at the Arizona 
Correctional Officer Training Academy from July 29, 2002, to 
September 13, 2002.  

In the present case it is the law that controls the outcome 
of the appeal, not the facts.  The Court has held that where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).  


ORDER

VA educational assistance benefits under Chapter 30 of the 
United States Code for a program of study from July 29, 2002, 
to September 13, 2002, are denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


